Honorable W. Lee O'Daniel
Governor of Texas
Austin, Texas

Dear Governor O'Daniel:       Opinion No. O-3110
                              lb: Whether or not a County SUrVeyOF
                                   holding office under the laws of the
                                   State of Texas may also serve 8s a member
                                   of the Board of Examiners of the Land
                                   Surveyors under the provisions of
                                   Article 5268 Rawle C. S., and under the
                                   provisions of the Texas Constitution.

Wa acknowledge receipt of your letter of January 31, 1941, PropOunding
for a Lagal opinion the questions stated above.

Section 40 of Article XVI of the Constitution declares:

     "No person shall hold or exercise, at the same time, more
     than one civil office of emolument, * * *"

There are several specific exceptions made in the Section, but none of
them is material to the presant inquiry.

Article 5283   of the statute provides for the election of a County
Surveyor for   a term of two years. Article 5284 requires an official
bond for the   faithful performance of the duties wof his office", and
Article 3944   fjxes his official fees.

Before the above Section of theconstitution could apply, however, it
would further be necessary that a member of the Board of Examiner6
for license as land surveyors would be likewise holders of a civil
office of emolument. It is not enough that one of the offices be an
office of emolument and the other a nonsalaried office, or one without
emolument. (See Graves V. M. Griffin O'Neil& Sons, 189 S.W. 778).

Undoubtedly, a member of the Board of Examiners of Land Surveyors holds
an office under the State of honor and trust, but it does not appear
to be one of emolument. Article 5281 of Ch. 2 of our civil statutes,
dealing with surveyors and surveys, declares:
Honorable W. Lee O'Daniel - page 2(0-3110)



     "The sum received by the Board or so much thereof as may be
     necessary shall be used to defray the actuai expenses incurred
     by the members of said Board in the execution of this law,
     and.the remainder shall be deposited annually in the State
     treasury. No approprititionshall ever be made to defray
     the expense of said Board or to carry into effect any provisions
     of this law."

From this it follows that a County Surveyor in Texas is not thereby dis$
qualified from holding at the same time membership in the Board of
Examiners of Land Surveyors.

                                             Very truly yours

                                      ATTORNEX GEXEZULOFTEXAS

                                       *I      Ocie Speer



                                      BY
                                               Ocie Speer
                                                Aasis-tant

os:mr/ ldw

APPROVED FEB. 12, 1941.
s/ GEZ7ALDC. MANN
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE
BY B. W. B.
CHAIRMAN